MEMORANDUM **
Robert Gaebler appeals pro se his conviction, following a bench trial before a magistrate judge, for assault and disorderly conduct in violation of 18 U.S.C. § 113(a)(4) and 36 C.F.R. § 2.34(a)(2). The district court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gaebler contends that there is insufficient evidence to sustain his conviction and that his counsel was ineffective for failing to make evidentiary objections and to submit a rock found at the scene for blood analysis. Because Gaebler failed to renew a motion for judgment of acquittal at the close of trial, we review the sufficiency of the evidence only for plain error or to prevent a manifest miscarriage of justice. United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1200-01 (9th Cir.2000). We have carefully reviewed the record and determine that the evidence is sufficient to support the decision.
We generally do not hear cases of ineffective assistance of counsel on direct appeal, see United States v. Gaither, 245 F.3d 1064, 1069 (9th Cir.2001), and there is no reason to diverge from this practice here.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *580courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.